DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 70-72 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Dragan (US 6,261,094) in view of Novartis (EP 0 974 320).
In regard to claim 1, Dragan discloses a capsule (dental capsule 20) for use in a dental composite dispenser (col 3, lines 21-24 discloses the dental capsule being used to hold a dental composite restorative material), the capsule (20) comprising: 
a hollow body (reservoir 23 of a capsule construction 20) comprising a wall defining an interior space of the body (an internal bore 22), the body (capsule construction 20) including a proximal end (collar 35) and a distal end having a dispensing orifice (discharge orifice 27); and 
wherein the wall is continuous from the proximal end to the distal end (internal bore 22 and passageway 28, which are seen in figure 2 as being one continuous surface from 35 to 27), and wherein a first longitudinal axis of the dispensing orifice is angled relative to a second longitudinal axis of the proximal end (see figure 2 and col 2, lines 35-43 disclose the orifice being angled relative to the longitudinal axis of the barrel).
Dragan discloses the positioning of a composite resin (material M) with a higher viscosity within the capsule (see figures 2-3, col 4, lines 59-65 discloses the material being dense), but fails to disclose a first composite resin positioned in the interior space of the body; and a second composite resin positioned in the interior space of the body, wherein the first composite resin has a first viscosity, the second composite resin has a second viscosity less than the first viscosity, and wherein no barrier is positioned between the first composite resin and the second composite resin.
However, Novartis teaches a first composite resin positioned in the interior space of the body (par 13 discloses viscoelastic compositions being used as a composite resin, such as methacrylates, where high viscosity (H+) viscoelastic composition material 8); and a second 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the composite resin of Dragan to  be a two part composite resin with a first composite resin positioned in the interior space of the body; and a second composite resin positioned in the interior space of the body, wherein the first composite resin has a first viscosity, the second composite resin has a second viscosity less than the first viscosity, and wherein no barrier is positioned between the first composite resin and the second composite resin as disclosed by Novartis for the purpose of uniformly and controlled dispensation of the composition.  
Additionally, as both Dragan and Novartis disclose viscous composite resins within the capsule of the hollow body (see figure 2-3 of Dragan and figure 1-2 of Novartis), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the composite resin of Dragan with a first composite resin positioned in 
In regard to claim 5, Dragan/Novartis disclose the claimed invention as set forth above in claim 1. Novartis further teaches the second composite resin (7) is positioned between the first composite resin (8) and the dispensing orifice (figure 2).
In regard to claim 6, Dragan/Novartis disclose the claimed invention as set forth above in claim 1. Dragan further discloses a plunger (see figure 2). Novartis further teaches a plunger (piston 4) positioned between the first composite resin (8) and the proximal end of the body (see figures 1 and 2).
In regard to claim 7, Dragan/Novartis disclose the claimed invention as set forth above in claim 1. Novartis further teaches the first composite resin (7) and the second composite resin (8) are in contact before use of the capsule (2) in the dental composite dispenser (1, see figures 1 and 2).
In regard to claim 70, Dragan/Novartis disclose the claimed invention as set forth above in claim 1. Novartis further teaches the first composite resin (7) and the second composite resin (8) are essentially not mixed before exiting the dispensing orifice (see figures 1 and 2).
In regard to claim 71, Dragan/Novartis disclose the claimed invention as set forth above in claim 1. Novartis further teaches less than about 5% by volume of the first composite resin (7) and less than about 5% by volume of the second composite resin (8) are mixed before exiting the dispensing orifice (see figures 1 and 2).

In regard to claim 79, Dragan/Novartis disclose the claimed invention as set forth above in claim 1.  Novartis further teaches the capsule is a single use, disposable capsule (in view of any tangible device can be used once and disposed of).
In regard to claim 80, Dragan/Novartis disclose the claimed invention as set forth above in claim 1. Novartis further teaches the first composite resin and the second composite resin are a dental restorative material (par 13).
Claims 9, 66-69, and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Dragan in view of Novartis as applied to claim 1 above, and further in view of Colin et al (US 4,995,540).
In regard to claim 9, Dragan/Novartis discloses the claimed invention as set forth above in claim 1, but fails to disclose the first composite resin is a paste composite, and the second composite resin is a flowable composite.
However, Colin discloses the first composite resin (base impression material B) is a paste composite (in view of the material B being disclosed as a part of an elastomeric impression material that is self-curing and provides examples of silicone resins and col 4, lines 40-43 discloses that B has a high viscosity divinylpolysiloxane VPS which results in a composite resin, see col 4, lines 19-37 in combination with a silica fillers par 5 lines 35-55) and the second composite material (base impression material A) is a flowable composite (which is composed of 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dragan/Novartis to have the first composite resin is a paste composite, and the second composite resin is a flowable composite in view of Colin for the purpose of minimizing significant intermixing of the high and low viscosity materials when pressure is applied to the plunger (col 4, lines 54-57).
In regard to claim 66, Dragan/Novartis discloses the claimed invention as set forth in claim 9. Novartis further teaches the first composite resin (7) comprises from about 1 % by volume to about 99% by volume of the interior space of the body, and the second composite resin (8) comprises from about 1 % by volume to about 99% by volume of the interior space of the body (see figures 1 and 2).
In regard to claim 67, Dragan/Novartis discloses the claimed invention as set forth in claim 9. Novartis further teaches the first composite resin (7) comprises from about 25% by volume to about 99% by volume of the interior space of the body, and the second composite resin (8) comprises from about 1 % by volume to about 75% by volume of the interior space of the body (see figures 1 and 2).
In regard to claim 68, Dragan/Novartis discloses the claimed invention as set forth in claim 9. Novartis further teaches the first composite resin (7) comprises from about 50% by volume to about 99% by volume of the interior space of the body, and the second composite resin (8) comprises from about 1 % by volume to about 50% by volume of the interior space of the body (see figures 1 and 2).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the percentages the first composite resin being about 65-85% by volume of the interior space of the body and the second composite resin being about 15-35 % by volume of the interior space of the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Collin discloses the claimed invention as set forth above for claim 9. Collin discloses the first composite resin (material B) comprising a volume of the interior space of the body (compartment 12, see figure 1) and the second composite resin (material A) comprising a volume of the interior space of the body (compartment 12, see figure 1), and further discloses the dispending of the preloaded material being in the form of a predetermined unit dosage (col 4, lines 19-20).
As Collin discloses preloading a capsule with a predetermined dosage of a first and second composite resin based on the needed application of each (col 4, lines 19-20), the value of each of the first and second composite resin falling between 1 and 99 percent of the interior volume of the capsule (see figure 1), one of ordinary skill in the art before the effective filing date of the claimed invention, would find it “obvious to try” to preload the capsule body with a value of the first composite resin being about 65-85% by volume of the interior space of the body and the second composite resin being about 15-35 % by volume of the interior space of the See MPEP 2143
In regard to claim 76, Dragan/Novartis disclose the claimed invention as set forth above in claim 1, but fails to disclose an amount of second filler in the second composite resin is 20 to 25 percent less than an amount of first filler in the first composite resin.
However, Colin discloses an amount of second filler in the second composite resin (material A) is 20 to 25 percent less than an amount of first filler in the first composite resin (material B, see example compositions of column 5, where the low viscosity material A has 25 percent less filler than the High viscosity material B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, modify Novartis to have an amount of second filler in the second composite resin is 20 to 25 percent less than an amount of first filler in the first composite resin as disclosed by Colin for the purpose of minimizing significant intermixing of the high and low viscosity materials when pressure is applied to the plunger (col 4, lines 54-57).
In regard to claim 77, Dragan/Novartis discloses the claimed invention as set forth above in claim 1, the first composite resin is a bulk fill paste composite, and the second composite resin is a bulk fill flowable composite.
However, Colin discloses the first composite resin (material B) is a bulk fill paste composite (in view of the material B discloses that B has a high viscosity divinylpolysiloxane VPS which results in a composite resin, see col 4, lines 19-37 in combination with a silica fillers par 5 lines 35-55) and the second composite resin (material A) is a bulk fill flow able composite (which is composed of VPS and silica fillers par 5 lines 35-55 and col 4, lines 39-40 discloses material A being a lower viscosity).
.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Dragan in view of Novartis as applied to claim 1 above, and further in view of Janssen et al (US 2008/0144426).
In regard to claim 75, Dragan/Novartis disclose the claimed invention as set forth above for claim 1, but fails to disclose the first composite resin is a paste composite, and the viscosity of the first composite resin can be lowered by heating.
However, Janssen discloses a multi component material device for a paste impression material (par 145) having a viscosity that can be lowered by heating (par 121).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dragan/Novartis to have the paste material with a viscosity that can be lowered by heating as disclosed by Janssen, for the purpose of modifying the flow of the material to better adapt to the area of impression. The motivation for this modification being to provide the user better control of the flow of material.



Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Dragan in view of Novartis as applied to claim 1 above, and further in view of Peuker et al (US 2007/0272567).
In regard to claim 78, Dragan/Novartis discloses the claimed invention as set forth above in claim 1, but fails to disclose the first composite resin is a resin modified glass ionomer composite, and the second composite resin is a resin modified glass ionomer composite.
However, Peuker teaches one or more components positioned in the interior space of the body (par 1, and par 10 discloses a preferred liquid-powder combination placement within the capsule) which are dental restoration materials, that are resin modified glass ionomers (par 34 discloses the materials being dental materials, more specifically resin modified glass ionomers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the two composite resin components of Novartis to be a first composite resin and a second composite resin, wherein the first composite resin has a first viscosity, and the second composite resin has a second viscosity less than the first viscosity as disclosed by Peuker for the purpose of providing a consistent paste property of the dental curing composition which enables low polymerization shrinkage properties.
Allowable Subject Matter
Claims 73-74 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter: see office action mailed 9/18/2019 for details.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772